internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-117909-99 date date legend taxpayer parent company company company company plant plant plant plant plant district commission a commission b a b c plr-117909-99 this letter responds to your request dated date that we rule on certain tax consequences of the transfer of the plants from taxpayer to company as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the taxpayer and its qualified nuclear decommissioning fund as well as rulings regarding the tax treatment of the transfer of nonqualified funds on the transfer of the plants the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer owns and operates electric generation plants and a distribution network to carry power to industrial and retail customers the taxpayer is under the regulatory jurisdiction of commission a and commission b the taxpayer owns interests in a nuclear generating plants and is a wholly-owned subsidiary of the parent pursuant to an order dated c from commission a the taxpayer is in the process of withdrawing from the electric power generation business and will transfer all of its generation assets and liabilities to affiliated companies pursuant to the order the taxpayer will collect a nonbypassable societal benefits charge sbc as a mechanism in part for recovering nuclear decommissioning costs pursuant to the order of commission a the taxpayer will reorganize its business as follows company will be a wholly owned subsidiary of parent that will own all of the shares of companie sec_2 and company will supply administrative services to its subsidiaries and will be responsible for financing their operations company will hold and operate the non-nuclear generating facilities formerly owned by the taxpayer and will sell all of its generation capacity to company company will hold and operate the nuclear plants formerly owned by the taxpayer and will sell all of its generation capacity to company company will market energy purchased from companie sec_2 and and other sources and engage in the wholesale marketing brokering and trading of energy until b company will sell capacity and energy to the taxpayer in order to support the taxpayer’s basic generation service obligation to its customers after b company may compete to sell capacity and energy to the taxpayer subject_to review by the commissions in connection with the reorganization company will assume all liabilities associated with the interests in the nuclear power plants it receives including the liabilities to decommission those interests in the plants the taxpayer will assign the licenses to operate the plants and will transfer to company the right to receive the proceeds from the sbc relating to decommissioning in connection with the transfer of the plants the taxpayer will transfer to company its qualified and nonqualified plr-117909-99 nuclear decommissioning funds requested ruling neither the taxpayer company nor the qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction into account by reason of the transfer to company of the qualified nuclear decommissioning funds the qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets prior to the transfer of the funds to company sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear plr-117909-99 decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will generally treat these transfers under sec_1_468a-6 as dispositions qualifying under the general provisions of sec_1_468a-6 this exercise of discretion will apply to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the transfer of the plants and the funds to company but will also not be able to accept additional contributions from the taxpayer or company unless company were to request and receive a new schedule of ruling amounts under sec_468a sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale accordingly neither the taxpayer nor its qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to company sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of company will have a basis in their assets equal to the basis in their assets prior to the transfer from the taxpayer requested ruling with respect to the taxpayer’s transfer of the plants and associated nonqualified funds to company in exchange for consideration and the assumption of the obligation to decommission the plants company will not recognize any gain or otherwise take any income into account by reason of the transfer of the nonqualified funds plr-117909-99 generally a taxpayer does not realize income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case company cannot acquire the taxpayer’s interests in the plants without assuming the associated decommissioning liabilities which are inextricably associated with the ownership and operation of the plants and there is no indication that the transaction is other than a bona_fide purchase of taxpayer’s interests in the plants and the associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business accordingly company will not realize income from its acquisition of taxpayer’s interests in the plants and in the assets in the non-qualified funds except to the extent that under the rules of sec_1060 the amount of cash and other class_i_assets received by company not including the assets in the qualified funds surpasses the amount of consideration provided by company and taken into account in the year of the acquisition further to the extent that company is entitled to take into account other consideration paid company will make appropriate adjustments to reflect any income previously recognized by virtue of having acquired class_i_assets in excess of the consideration taken into account in the year of the acquisition see sec_1_1060-1t c 338-6t b and -7t b our conclusion above is conditioned on company including in basis only the cash paid to taxpayer and any liabilities that are otherwise incurred for federal_income_tax purposes and allocating this consideration pursuant to the residual_method under sec_1060 and the regulations thereunder pursuant to sec_461 and the regulations thereunder company will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liabilities assumed in the transactions finally sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets plr-117909-99 sec_1_1060-1t c defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value sec_1 1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the consideration will be first reduced by dollar_figure the amount of class_i_assets plr-117909-99 the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods are determined by the nature of the underlying assets sec_1 1t a 1060-1t c and 338-6t if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c and 338-7t with respect to the plant equipment operating_assets and nonqualified_fund assets these assets comprise a trade_or_business in taxpayer’s hands and the basis company takes in those assets will be determined wholly by reference to company 3’s consideration thus taxpayer’s transfer of plant equipment operating_assets and nonqualified_fund assets to company in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly taxpayer must allocate the consideration to the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically taxpayer will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in the nonqualified_fund to the extent taxpayer’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets allocating to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by the character and other attributes of the underlying assets this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-117909-99 in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the district_director of district sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
